Name: Commission Regulation (EEC) No 2747/79 of 6 December 1979 amending in respect of sheep' s or lambs' wool, not carded or combed, waste of sheep' s or lambs' wool, or of other animal hair (fine or course), not pulled or garnetted, cotton, not carded or combed, and cotton linters, Regulation (EEC) No 749/78 on the determination of the origin of textile products, falling within Chapters 51, and 53 to 62 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product;  plant product;  industrial structures and policy
 Date Published: nan

 No L 311 / 18 Official Journal of the European Communities 7. 12. 79 COMMISSION REGULATION (EEC) No 2747/79 of 6 December 1979 amending in respect of sheep's or lambs' wool , not carded or combed, waste of sheep's or lambs' wool , or of other animal hair (fine or coarse), not pulled or garnetted, cotton , not carded or combed, and cotton linters, Regulation (EEC) No 749/78 on the determination of the origin of textile products falling within Chapters 51 , and 53 to 62 of the Common Customs Tariff Whereas, in the case of carbonizing of waste of sheep's or lambs' wool or of other animal hair (fine or coarse), not pulled or garnetted, of heading No ex 53.03 , the value of which does not exceed 50 % of the value of the finished product, it is considered that such products have undergone one complete process constituting an important stage of manufacture ; Whereas, in the case of bleached cotton , not carded or combed, of heading No ex 55.01 , and bleached cotton linters, of heading No ex 55.02, no provisions exist in Regulation (EEC) No 749/78 whereby the manufac ­ ture of such products confers the status of an origi ­ nating product of the country in which this process takes place ; Whereas in the case of the manufacture of bleached cotton, not carded or combed, and bleached cotton linters, in which the value of the raw cotton and raw linters does not exceed 50 % of the value of the finished product, it is considered that such products have undergone one complete process constituting an important stage of manufacture ; Whereas Regulation (EEC) No 749/78 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ('), and in particular Article 14 thereof, Whereas Article 1 of Commission Regulation (EEC) No 749/78 (2 ) provides that textile products falling within Chapters 51 , and 53 to 62 of the Common Customs Tariff shall be considered as originating in the country in which they have undergone one complete process as specified in Article 2 of that Regu ­ lation or in the Community if they have undergone such process there ; Whereas Article 2 of Regulation (EEC) No 749/78 lays down inter alia that complete working or processing shall be considered as working or processing as a result of which the products obtained receive a classification under a tariff heading other than those covering the various products utilized, except, however, working or processing specified in List A or B of that Regulation , where the special provi ­ sions of those lists shall apply ; Whereas in the case of sheep's or lambs' wool , not carded or combed, of heading No ex 53.01 , and waste of sheep's or lambs' wool or of other animal hair (fine or coarse), not pulled or garnetted, of heading No ex 53.03 , no provisions exist in Regulation (EEC) No 749/78 whereby degreasing or carbonizing of such products confer the status of an originating product of the country where such processes take place ; Whereas, in the case of degreasing or carbonizing of sheep's or lambs' wool , not carded or combed, of heading No ex 53.01 , the value of which does not exceed 50 % of the value of the finished product, it is considered that such products have undergone one complete process constituting an important stage of manufacture ; HAS ADOPTED THIS REGULATION : Article 1 List B of Regulation (EEC) No 749/78 is amended by the addition , as set out in the Annex hereto, of provi ­ sions in respect of certain products falling within heading Nos 53.01 , 53.03, 55.01 and 55.02 of the Common Customs Tariff . Article 2 This Regulation shall enter into force on the 45th day following its publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6 . 1968, p . 1 . (2) OJ No L 101 , 14 . 4 . 1978 , p . 7. 7. 12. 79 Official Journal of the European Communities No L 311 / 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 December 1979 . For the Commission Ã tienne DAVIGNON Member of the Commission ANNEX Product obtained Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 53.01 Sheep's or lambs' wool , not carded or combed, degreased Degreasing of raw wool the value of which does not exceed 50 % of the value of the finished product ex 53.01 Sheep's or lambs' wool , not carded or combed, carbonized Carbonizing of degreased wool the value of which does not exceed 50 % of the value of the finished product ex 53.03 Waste of sheep's or lambs' wool , or of other animal hair (fine or coarse) not pulled or garnetted, carbonized Carbonizing of waste, the value of which does not exceed 50 % of the value of the finished product ex 55.01 Cotton, not carded or combed, bleached Manufacture from raw cotton the value of which does not exceed 50 % of the value of the finished product ex 55.02 Cotton linters, bleached Manufacture from raw linters the value of which does not exceed 50 % of the value of the finished product